Citation Nr: 1333639	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  04-26 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected adductors myositis, left/adductors tenosynovitis.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to June 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO denied service connection for anxiety features, to include as secondary to adductors myositis, left/adductors tenosynovitis.  The Veteran filed a notice of disagreement (NOD) in November 2003.  A statement of the case (SOC) was issued in May 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004. 

In a June 2006 remand, the Board characterized the claim on appeal as a request to reopen a previously-denied claim, and remanded the claim to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After completing further action, the AMC determined that new and material evidence to reopen the claim had been received, but denied the claim for service connection on the merits (as reflected in a January 2007 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In December 2007, the Board again remanded the request to reopen to the RO, via the AMC, for further action.  After completing further action, the AMC continued to deny the claim (as reflected in an April 2009 SSOC), and returned this matter to the Board for further appellate consideration.

In September 2010, the Board again remanded the request to reopen to ascertain whether the Veteran desired a Board hearing. 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record. 

In June 2011, the Board reopened the claim for service connection, then remanded the claim for service connection, on the merits, to the RO, via the AMC, for further action, to include additional development of the evidence. After accomplishing further action, the AMC continued to deny the claim (as reflected in the May 2012 SSOC), and returned this matter to the Board for further appellate consideration.

In August 2012, the Board remanded the claim for service connection to the RO, via the AMC, for further action, to include additional development of the evidence. After accomplishing further action, the AMC continued to deny the claim (as reflected in the January 2013 SSOC), and returned this matter to the Board for further appellate consideration.

In May 2013, the Board remanded the claim for service connection to the RO, via the AMC, for further action, to include additional development of the evidence. After accomplishing further action, the AMC continued to deny the claim (as reflected in the July 2013 SSOC), and returned this matter to the Board for further appellate consideration.

The Board notes that, throughout much of the pendency of this appeal, the Veteran was unrepresented.  However, in February 2012, the Veteran executed a VA Form 21-22, Appointment of Individual as Claimant's Representative in Favor of the Veterans of Foreign Wars of the United States.  That organization has provided written argument on the Veteran's behalf.  The Board has recognized the change in representation.

A review of the Virtual VA paperless claims processing system reveals only the addition of an October 2013 brief by the Veteran's representative.  
 
For reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC. VA will notify the Veteran when further action, on his part, is required.






REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In May 2013, the Board remanded the claim on appeal in order for the Veteran to be afforded a VA examination and to obtain any outstanding VA and private treatment records.  The requested development has been completed and no further action to ensure compliance with the May 2013 remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  However, as discussed below, a remand is still warranted.  

As directed by the May 2013 remand, the Veteran was afforded a VA examination in June 2013 and additional VA treatment records were obtained and reviewed by the RO in the July 2013 SSOC.  In June 201,3 the RO contacted the Veteran in order to obtain authorization to obtain any private treatment records, the Veteran did not respond to the June 2013 letter.  However, in July 2013 (after the issuance of the July 2013 SSOC) the Veteran's representative submitted the additional private treatment records; however, there is no waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).  The agency of original jurisdiction-here, the RO, to include the AMC-is required to furnish an SSOC when additional relevant evidence is received after the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  See 38 C.F.R. § 19.31(b) (2013).  The requirements of this regulation have not been met.  Therefore, the Board has no alternative but to again remand the matter on appeal for the RO to review the additional evidence and issue an SSOC.    

The Board further notes that the newly submitted private treatment records are in Spanish; accordingly  on remand these documents should be translated into English. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include obtaining  an addendum medical opinion, if appropriate) prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all additional evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.   Arrange for the translation from Spanish into English all additional documents added to the paper claims file and electronic folder since the May 2013 remand, including the private medical records submitted in July 2013. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted (to include obtaining an addendum medical opinion, if appropriate), readjudicate the claim for an acquired psychiatric disability, to include as secondary to service-connected adductors myositis, left/adductors tenosynovitis, in light of all pertinent evidence (to particularly include all that added to the paper claims file and electronic folder since the RO's last adjudication of the claim) and legal authority. 

3.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

4.   To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


